Case 0:19-cv-60777-RKA Document 45 Entered on FLSD Docket 08/08/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-60777-CIV-ALTMAN/Hunt

  W1 OPTIMUM PARTNERS, LLC,

         Plaintiff,
  v.

  WHITE ROCK, DMCC,

        Defendant.
  _________________________________/

                                        FINAL JUDGMENT

         Pursuant to Federal Rule of Civil Procedure 58, and in accordance with the Court’s separate

  order dismissing this case for lack of subject-matter jurisdiction, the Court hereby

         ORDERS AND ADJUDGES that this case is DISMISSED without prejudice for lack

  of subject-matter jurisdiction. The Clerk is directed to CLOSE this case, all pending hearings and

  deadlines are CANCELLED, and any pending motions are DENIED AS MOOT.

         DONE AND ORDERED in Fort Lauderdale, Florida this 8th day of August 2019.




                                                       _________________________________
                                                       ROY K. ALTMAN
                                                       UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
